Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2020

                                    No. 04-20-00148-CR

                                    Charles Asa JONES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR8013
                         Honorable Jennifer Pena, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on April 29, 2020.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court